Citation Nr: 1445874	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for a skin disability, claimed as chloracne, as due to herbicide exposure.

5. Entitlement to a compensable disability rating for service-connected removal of subconjunctival foreign bodies (herein after an "right eye disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, with service in the Republic of Vietnam  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs Regional Office (RO).  

In September 2010, the Veteran appeared and provided testimony at a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  In an August 2012 letter, the Veteran was notified that the VLJ who held his September 2010 hearing was no longer employed at the Board and he was offered the opportunity to have a hearing before a current VLJ.  However, to this date, the Veteran has not responded to the August 2012 letter, and as such, the Board takes his lack of a response as an indication that he does not want a new hearing, but rather wants his case decided based on the evidence already of record.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1. An unappealed January 1985 rating decision denied service connection for bilateral hearing loss disability based on a finding that the medical evidence did not show a current hearing loss disability; a subsequent March 1994 rating decision continued the denial.  

2. Evidence received since the March 1994 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss disability, and therefore raises a reasonable possibility of substantiating this issue on appeal.

3. Bilateral hearing loss disability is not etiologically related to acoustic trauma sustained in active service.  

4. The Veteran's neck disorder is not etiologically related to his active service.

5. The evidence does not show that the Veteran has been diagnosed with chloracne, and any current skin disability is not etiologically related to his active service.  

6. The Veteran's service-connected right eye disability does not interfere with his visual acuity or visual field and does not cause incapacitating episodes. 


CONCLUSIONS OF LAW

1. The March 1994  rating decision which continued the January 1985 denial of service connection for bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013). 

2. New and material evidence has been received and the claim of entitlement to service connection for bilateral hearing loss disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5. The criteria for service connection for a skin disability, to include chloracne, as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6. The criteria for a compensable rating for the right eye disability have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.159, 4.79, Diagnostic Code 6009 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by way of letters dated in February 2006, September 2008, and April 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Further, the Veteran was provided VA examinations in August 2006 in relation to his right eye disability and in February 2007 in relation to his claim of entitlement to service connection for bilateral hearing loss disability.  The Board finds these examination reports to be adequate as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings and opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, pursuant to a April 2011 Board remand, the Veteran was offered the opportunity to have another VA examination in relation to his claim of entitlement to bilateral hearing loss disability in August 2011.  The evidence shows that the Veteran did not appear for the examination; however, the examiner was able to review the evidence of record and provide the requested opinion.  The Board finds that the August 2011 opinion is adequate and substantially complies with the Board's remand as there was sufficient evidence of record to provide the opinion.  Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

The Board acknowledges that the Veteran has argued that he did not receive notice of the examination until the day of and has requested that he be afforded another opportunity for an examination.  However he has provided no supporting documentation to verify this claim and the Board finds that the medical evidence of record is sufficient to decide the claim.  Specifically, the February 2007 and August 2011 VA examination reports show that the Veteran has a current diagnosis of bilateral hearing loss and provide adequate opinions as to the etiology of such disability based on the evidence of record.  

While a VA medical opinion was not provided in relation to the Veteran's claims of entitlement to service connection for a neck disability and a skin disability, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the only evidence that the Veteran's neck and skin disabilities are related to his active service is his own conclusory statements of such; he has provided no medical evidence to support any alleged relationship.  As such, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Additionally, the Veteran was afforded a hearing before a member of the Board in September 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2010 hearing, the VLJ explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

New and Material Evidence

An unappealed January 1985 rating decision denied the Veteran service connection for bilateral hearing loss disability on the basis that the medical evidence did not show a current diagnosis of such disability.  A subsequent unappealed March 1994 rating decision continued the January 1985 denial.  That decision is final.  38 U.S.C.A. § 7105.   

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim"as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Board finds that new and material evidence has been submitted and that the criteria to reopen the claim have been met.  Specifically, the Veteran has submitted VA examination reports and treatment records that show he has a current diagnosis of high frequency bilateral hearing loss disability.  

The evidence submitted by the Veteran was not previously submitted to agency decision makers and therefore, it is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  The evidence, if considered credible as it must be for purposes of reopening, establishes that the Veteran has a current diagnosis of a bilateral hearing loss disability.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a bilateral hearing loss disability must be reopened.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Certain chronic diseases (including organic diseases of the nervous system, to include SNHL, and arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system and arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Bilateral Hearing Loss Disability

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) while on active service was Armor Intel Specialist and that he received a combat infantry badge.  

A review of the Veteran's STRs is silent for any complaints or diagnosis of hearing loss.  A March 1968 STR shows that the Veteran suffered from a traumatic perforation of the left ear, but he was noted to be doing well and his tympanic membranes were normal.  There is no entrance examination associated with the STRs; however, on February 1966 examination, the Veteran's ears and drums were noted to be normal on clinical evaluation and audiometry revealed hearing was within normal limits.  Likewise, on March 1968 separation examination, the Veteran's ears and drums were clinically normal and while he reported a history of hearing loss, audiometry revealed his hearing was within normal limits.  

VA outpatient treatment records and VA examination reports show that the Veteran was first noted to have a bilateral hearing loss disability during a March 1992 VA audiological evaluation.  The outpatient treatment records show that the Veteran has continued to be followed for his bilateral hearing loss at the VAMC, which includes treatment with otolaryngology specialists and audiologists.  These records provide no indication that the Veteran's treatment providers related his bilateral hearing loss disability to his active service.  

The Veteran was afforded a VA examination in February 2007.  At that time, the Veteran reported military noise exposure from combat explosions and post-service occupational noise exposure from his work as a sculptor, which he reported was not very noisy.  On audiometry, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
35
60
LEFT
30
25
35
50
65

Average pure tone thresholds were 32 in the right ear and 44 in the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.  The examiner assigned a diagnosis of severe high frequency SNHL and opined that it was less likely than not that the Veteran's bilateral hearing loss disability originated in service as his hearing was normal at discharge.  

The Veteran was scheduled for another VA examination in August 2011, but he did not attend.  However, the examiner conducted a review of the Veteran's claims file and provided an opinion as to the etiology of his bilateral hearing loss disability.  Specifically, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss disability was related to active service and in her rationale, noted the Veteran's normal hearing on separation, an October 2003 severe head injury, and also explained that according to medical research, noise induced hearing loss does not continue to progress, unless the individual remains in a high frequency environment.  

There is no indication that the audiometric results reported in the VA audiological examination report and the VA treatment records are unreliable, or otherwise inadequate.  Thus the above evidence establishes a diagnosis of a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

Because the medical evidence established that the Veteran has a current diagnosis of bilateral hearing loss disability, the Board will next consider whether the evidentiary record supports in-service incurrence.  

As stated above, the Veteran has asserted that he was exposed to noise while on active service, specifically, that he was exposed to combat noise.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service as an armor intel specialist, and is therefore, deemed credible.  Additionally, the Board notes that the Veteran has been awarded service connection for tinnitus as due to noise exposure while on active service.  As such, the Board concedes that the Veteran was exposed to some degree of noise on active service.  

As it has been established that the Veteran has a current diagnosis of bilateral hearing loss disability, and the Board has found credible the Veteran's statements that he was exposed to some degree of noise while on active service, what remains for consideration is whether his current bilateral hearing loss disability is related to his active service, to include as due to noise exposure therein.  

As noted above, the Veteran's STRs are silent for complaints, findings, treatment, or diagnoses of hearing loss.  The Board notes that in March 1968, the Veteran was treated for a traumatic perforation of his left ear, but there is no indication that this injury did not resolve or that he sought follow-up treatment.  Additionally, while the records shows that the Veteran was treated for complaints of hearing loss shortly after active service, and filed prior claims for service connection, he was not diagnosed with a bilateral hearing loss disability until 1992, 24 years following separation from active service.  Consequently, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that SNHL was manifested in the first post-service year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SHNL as an organic disease of the nervous system).

What remains for consideration is whether or not the Veteran's current bilateral hearing loss disability could, in the absence of continuity since service, be somehow otherwise related to his active service.  The only competent (medical) evidence in the record as to whether the Veteran's current hearing loss disability is related to his service are the reports from the February 2007 VA examination and the August 2011 addendum, which document the opinions of the VA examiners that the Veteran's bilateral hearing loss disability was less likely than not related to his active service.  In explaining their opinions, the VA examiners noted that the Veteran's hearing was normal at the time of separation from active service in March 1968.  In the August 2011 VA addendum, the examiner went on to explain that according to medical research, noise induced hearing loss does not continue to progress, unless the individual remains in a high frequency environment.

As the February 2007 and August 2011 VA examiners conducted a complete review of the claims files, and their opinions were accompanied by rationale, the Board finds them adequate.  As there are no contrary opinions of record, the Board also finds them persuasive evidence in this matter.  

In sum, there is no evidence that the Veteran complained of or was treated for hearing loss during active service; that the Veteran was diagnosed with bilateral hearing loss disability within one year of separation from active service; and the VA examiners have competently opined that the Veteran's current bilateral hearing loss disability is not etiologically related to his active service, and their opinions are more probative than the Veteran's.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Neck and Skin Disabilities

The Veteran contends that he has a neck disability that is related to his active service; however, he has not provided any specific information for how the neck disability was caused.  Additionally, he contends he is entitled to service connection for a skin disability, specifically chloracne, as due to herbicide exposure on active service.  At the outset, the Board notes that the Veteran served in the Republic of Vietnam, and as such his exposure to herbicides is presumed.  

A review of the Veteran's STRs is silent for complaints or treatment related to either a neck or skin disability and his separation examination shows that his musculoskeletal system and skin were normal on clinical evaluation.  

VA outpatient treatment records show that the Veteran first sought treatment for a neck disability in September 2004, at which time he reported his symptoms began in October 2003 and were related to an incident when he was struck by a car while riding his bicycle.  The Veteran was diagnosed with a cervical spine strain and advised to continue using anti-inflammatory medication.  There is no indication from the evidence of record that the Veteran or his treatment providers ever related his neck disability to his active service.  

VA outpatient treatment records show that the Veteran was first treated for a skin disability in March 2006, at which time he was noted to have herpes zoster (shingles) that was treated and resolved and was also assigned a diagnosis of psoriasis for which he was prescribed steroid cream.  The Veteran has continued to receive intermittent treatment for psoriasis; however, there is no evidence that suggests any of his treatment providers have related his psoriasis to his active service, to include herbicide exposure.  The treatment records are silent for any diagnosis or mention of chloracne.  

At his September 2010 Board hearing, the Veteran reported that he was diagnosed with chloracne by a private physician sometime after separation from active service.  However, these records are not available for review and as the VA treatment records do not support such a history or diagnosis or show that he receives any treatment for chloracne, the Board finds that Veteran's reports of a diagnosis of chloracne are not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).

While the Veteran is competent to report symptoms of neck pain and skin abnormalities, and lay persons are competent to provide opinions on some medical issues; the issue of whether the Veteran's neck disability is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on this issue.

Additionally, there is no indication from the record that the Veteran complained of neck or skin symptoms until 2004 and 2006 respectively, 36 and 38 years following active service.  Further, he attributed his neck symptoms to an October 2003 motor vehicle accident and none of his treatment providers have related his neck or skin disabilities to active service, to include herbicide exposure therein.  Therefore, as there is no evidence to suggest that neck or skin disabilities are related to his active service, service connection for such disabilities is not warranted.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation of Eye Disability

The Veteran's right eye disability, removal of subconjunctival foreign bodies, is rated as noncompensable under 38 C.F.R. § 4.79, Diagnostic Code 6009 for unhealed injury.  The Veteran contends that his right eye disability has worsened and as such, he is entitled to a higher disability rating.  

Under the General Rating Formula for Diagnostic Codes 6000 through 6009 directs that the disability be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating.  

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  

A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note: For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  

The Veteran was afforded a VA examination in August 2006.  At that time, it was noted that the Veteran had no pain in his right eye and he did not seek ophthalmologic treatment.  His uncorrected vision was noted to be 20/200 bilaterally and corrected vision was 20/20 bilaterally.  The Veteran had a normal field of vision in his right eye and a conjunctival scar in the right eye due to in-service foreign body removal, which was not interfering with his vision or vision field.  There is no indication that the Veteran reported incapacitating episodes.  

VA outpatient treatment records show that the Veteran is occasionally seen for ophthalmology treatment related to his visual acuity.  

Based on the evidence above, the Board finds that a compensable disability rating for the Veteran's right eye disability is not warranted.  In this regard, the Board notes that the August 2006 VA examiner specifically noted that the Veteran's service-connected right eye disability was not interfering with the Veteran's vision or vision field.  Even so, the Veteran's corrected visual acuity was 20/20 bilaterally, which does not warrant a compensable disability rating under any code applicable to visual acuity.  Further, there is no indication that the Veteran suffers from incapacitating episodes related to his right eye disability.  Therefore, the Board finds that a compensable disability rating is not warranted at this time.  38 C.F.R. § 4.79, Diagnostic Code 6009

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's service-connected right eye disability are contemplated by the schedular criteria. There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency or outpatient treatment for his right eye disability.  The Board acknowledges that the Veteran is unemployed; however, he was awarded entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) in 1996 and was found to be permanently and totally disabled in 2000.  As such entitlement to a TDIU is not for consideration in this case.  See Rice v. Shinseki, 22Vet. App. 447 (2009).  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to service connection for a neck disability is denied. 

Entitlement to service connection for a skin disability is denied. 

Entitlement to a compensable disability rating for service-connected removal of subconjunctival foreign bodies is denied.  


____________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


